          Case 1:20-cv-00267-JB-JHR Document 60 Filed 12/29/20 Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

LELAND T. TAYLOR,

                 Plaintiff,
v.                                                                            CV 20-0267 JB/JHR
MICHELLE LUJAN GRISHAM, et al.,
                 Defendants.

           PROPOSED FINDINGS AND RECOMMEND DISPOSITION
          THIS MATTER comes before the Court on Defendant Lujan Grisham’s Motion for

Summary Judgment No. II: Dismissal of Plaintiff’s First, Second, Fourth, Tenth and Fourteenth

Amendment Claims Based on Qualified Immunity [Doc. 49], filed June 22, 2020. Pursuant to 28

U.S.C. §636(b), presiding District Judge James O. Browning referred this case to me “to conduct

hearings, if warranted, including evidentiary hearings, and to perform any legal analysis required

to recommend to the Court an ultimate disposition of the case.” [Doc. 16]. Having reviewed the

Motion and the relevant law, I recommend granting Defendant Grisham’s motion for summary

judgment based on qualified immunity and dismissing part of Plaintiff’s Complaint against

Defendant Grisham with prejudice.

     I.      BACKGROUND

          Plaintiff seeks both monetary damages and injunctive relief from certain Executive Orders

issued by Defendant Grisham in response to the coronavirus disease, commonly referred to as

“COVID-19.” [Docs. 1, 7, 13, 27-1]. Plaintiff filed his Complaint on March 24, 2020 and claims

that the challenged Orders violate his rights under the First, Second, Fourth, Tenth, and Fourteenth

Amendments to the United States Constitution. [Docs. 1, 7, 13]. On June 22, 2020, Defendant
         Case 1:20-cv-00267-JB-JHR Document 60 Filed 12/29/20 Page 2 of 6




Grisham moved for summary judgment based on qualified immunity. [Doc. 49]. To date, Plaintiff

has not filed a response to the motion.

   II.      ANALYSIS

            A. Legal Standard for Summary Judgment

         Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law. See Fed.

R. Civ. P. 56; Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000). When reviewing a

motion for summary judgment, “[t]he factual record and reasonable inferences therefrom are

viewed in the light most favorable to the party opposing summary judgment.” Byers v. City of

Albuquerque, 150 F.3d 1271, 1274 (10th Cir. 1998). However, the nonmoving party may not rest

upon his pleading but must put forth specific facts showing that there is a genuine issue for trial.

Anderson v. Liberty Lobby, 477 U.S. 242, 256 (1986). The existence of a mere scintilla of evidence

in the nonmovant’s favor will not forestall summary judgment. Id. at 252.

            B. Legal Standard for Qualified Immunity

         “[G]overnment officials performing discretionary functions generally are granted a

qualified immunity and are ‘shielded from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person would

have known.’” Wilson v. Layne, 526 U.S. 603, 609 (1999) (internal citation omitted); see Pearson

v. Callahan, 555 U.S. 223, 231 (2009). The Tenth Circuit reviews summary judgment decisions

involving a qualified immunity defense somewhat differently than other summary judgment

rulings. Barney v. Pulsipher, 143 F.3d 1299, 1309 (10th Cir. 1998). Once a defendant raises a

qualified immunity defense in a motion for summary judgment, the burden shifts to the plaintiff,

and the plaintiff must produce facts sufficient to show both that defendant’s alleged conduct
                                                 2
         Case 1:20-cv-00267-JB-JHR Document 60 Filed 12/29/20 Page 3 of 6




violated the law and that the law was clearly established when the alleged violation occurred.

Bruning v. Pixler, 949 F.2d 352, 356-57 (10th Cir. 1991); see Gutierrez v. Cobos, 841 F.3d 895,

00-01 (10th Cir. 2016). “A necessary concomitant to the determination of whether the

constitutional right asserted by a plaintiff is ‘clearly established’ at the time the defendant acted is

the determination of whether the plaintiff has asserted a violation of a constitutional right at all.”

Siegert v. Gilley, 500 U.S. 226, 232 (1991); see Bella v. Chamberlain, 24 F.3d 1251, 1254 (10th

Cir. 1994). Courts have the discretion to address either prong first. Pearson, 555 U.S. at 236. Only

after plaintiff produces sufficient facts to carry his two-fold burden of production must defendant

bear the usual summary judgment movant’s burden of showing that no material issues of fact

remain that would defeat claim of qualified immunity. Bruning, 949 F.2d at 356-57; Pearson, 555

U.S. at 236. If the plaintiff fails to carry either part of the two-part burden, the defendant is entitled

to qualified immunity. Albright v. Rodriguez, 51 F.3d. 1531, 1535 (10th Cir. 1995); see Estate of

Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014).

             C. Application

         Here, Defendant Grisham seeks summary judgment on Plaintiff’s First, Second, Fourth,

Tenth and Fourteenth Amendment claims against Defendant Grisham based on qualified

immunity. [See generally Doc. 59]. Plaintiff’s claims against Defendant Grisham arise from

Defendant’s issuance of Executive Order 2020-022. [Doc. 58, p. 12; see Doc. 13]. 1 Defendant

argues that the issuance of Executive Order 2020-022 is a constitutional exercise of Defendant’s

executive authority, namely, the State’s police power under the Tenth Amendment. [Doc. 59, p.

6]. Alternatively, Defendant argues that the issuance of Executive Order 2020-022 did not violate



1
 Defendant Grisham asserts that Executive Order 2020-022 is the only Executive Order at issue in her Undisputed
Material Facts. [Doc. 58, p. 12]. Plaintiff did not dispute this Undisputed Material Fact. Plaintiff’s failure to dispute
means that the Court must deem this fact admitted for the purposes of deciding this summary judgment motion.
D.N.M.LR-Civ 56(b).
                                                           3
        Case 1:20-cv-00267-JB-JHR Document 60 Filed 12/29/20 Page 4 of 6




Plaintiff’s clearly established First, Second, Fourth, Tenth and Fourteenth Amendment rights. [See

Doc. 59, p. 7-21].

       Plaintiff’s pro se status doesn’t alleviate his burden on summary judgment, see e.g. Arnett

v. Webster, 658 F.3d 742, 760 (7th Cir. 2011), especially where, as here, qualified immunity has

been raised and the burden has shifted to the Plaintiff. See Bruning, 949 F.2d at 356-57; Roska ex

rel. Roska v. Sneddon, 437 F.3d 967, 971 (10th Cir. 2006). The plaintiff bears the burden of

directing the Court to authority that clearly establishes the right that was violated. See Washington

v. Unified Gov’t of Wyandotte Cty., 847 F.3d 1192, 1201 n. 3 (10th Cir. 2017). “The plaintiff must

demonstrate a substantial correspondence between the conduct in question and prior law allegedly

establishing that the defendant’s actions were clearly prohibited.” Hannula v. City of Lakewood,

907 F.2d 129, 131 (10th Cir. 1990). “If the plaintiff is unable to demonstrate that the law allegedly

violated was clearly established, the plaintiff is not allowed to proceed with the suit.” Hilliard v.

City & Cty. of Denver, 930 F.2d 1516, 1518 (10th Cir. 1991). (internal quotation marks and citation

omitted).

       Plaintiff did not respond to Defendant’s motion for summary judgment based on qualified

immunity. Plaintiff did not explain why Defendant’s Executive Order 2020-022 issuance is a

violation of a constitutional right at all. As explained above, a violation of a constitutional right is

a pre-requisite for the “clearly established” prong. Because Plaintiff did not direct the Court to any

legal authority, I conclude that Plaintiff failed to carry the “clearly established” part of his two-

part burden. Therefore, I recommend granting Defendant’s summary judgment on this basis, and

I do not reach the additional arguments advanced by the Defendant.

       Plaintiff should note that doctrine of qualified immunity clearly protects government

officials sued in their individual capacity from civil damage liabilities. See Richardson v.

Mcknight, 521 U.S. 399, 407-08 (1997); Cmty. House, Inc. v. City of Boise, Idaho, 623 F.3d 945,
                                                   4
          Case 1:20-cv-00267-JB-JHR Document 60 Filed 12/29/20 Page 5 of 6




965 (9th Cir. 2010). Furthermore, State officials sued in their official capacity for damages are not

“persons” for purposes of § 1983. See Hafer v. Melo, 520 U.S. 21, 27 (1991); Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 71 (1989). However, the Court is not persuaded that qualified

immunity extends beyond monetary damages, and Defendant provides no legal basis for such an

extension. See Hydrick v. Hunter, 669 F.3d 937, 940-41 (9th Cir. 2012) (Qualified immunity is

only an immunity from suit for damages but not an immunity from suit for declaratory or injunctive

relief.). Therefore, while I recommend that the Court grant qualified immunity as to all of

Plaintiff’s claims for monetary damages, I do not recommend dismissal of all his claims against

Defendant Grisham.

             D. Attorney’s Fees

          Defendant Grisham requests attorney’s fees and costs but provides no basis for such an

award. New Mexico Local Rule 54.5(a) governing motions for attorney’s fees (other than those

under the Equal Access to Justice Act, 28 U.S.C. § 2412(d)) requires a separate motion complying

with D.N.M.LR-Civ. 7 that must be filed “within thirty (30) days after entry of judgment.”

D.N.M.LR-Civ. 54.5(a). Therefore, I recommend that the Court note the request but take no action

on attorney’s fees unless and until the required separate motion is filed and briefed.

   III.      RECOMMENDATION

          For the foregoing reasons, I recommend granting Defendant’s motion for summary

judgment based on qualified immunity and dismissing all of Plaintiff’s claim for monetary

damages against Defendant Grisham with prejudice.



                                              ____________________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE



                                                 5
        Case 1:20-cv-00267-JB-JHR Document 60 Filed 12/29/20 Page 6 of 6




THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a

copy of these Proposed Findings and Recommended Disposition, they may file written objections

with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).

A party must file any objections with the Clerk of the District Court within the fourteen-day

period if that party wants to have appellate review of the proposed findings and

recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                6
